Citation Nr: 0430193	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  95-36 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for lumbar arthritis with 
bilateral sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which determined that new and material 
sufficient to reopen the veteran's previously-denied claim 
for service connection for lumbar arthritis with bilateral 
sciatica had not been received, and denied his claim.  The 
veteran filed a timely appeal to this adverse determination.

When this matter was previously before the Board in March 
1998, and again in August 2003,  it was remanded to the RO 
for further development, which has been accomplished.  The 
case is now before the Board for appellate consideration.

The veteran testified at a Travel Board hearing at the RO in 
August 2004 before the undersigned, who is the Veterans Law 
Judge responsible for making the final determination in this 
case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  In a May 1946 administrative decision, the RO originally 
denied the appellant's claim for service connection for 
lumbar spine disorder; this decision was confirmed and 
continued in rating decisions dated in December 1947 and 
September 1967. 

2.  The September 1967 rating decision was not timely 
appealed by the appellant, and became final.

3.  The evidence received since the time of the RO's final 
September 1967 rating decision is of such significance that 
it must be considered in order to fairly decide the merits of 
the appellant's claim.

4.  The veteran's claims file contains competent medical 
evidence linking his current lumbar spine arthritis with 
bilateral sciatica to a documented inservice injury.


CONCLUSIONS OF LAW

1.  The September 1967 RO rating decision which denied 
service connection for lumbar spine arthritis with bilateral 
sciatica is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).

2.  The evidence received since the September 1967 RO rating 
decision is new and material, and the claim for this benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.156(a), 3.159 (2002).

3.  Lumbar spine arthritis with bilateral sciatica was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claim was filed in May 1994, prior to the 
November 2000 effective date of the VCAA, and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

It appears that VA has generally complied with these 
requirements in this case.  However, in light of the Board's 
instant decision, which constitutes a full grant of benefits 
sought by the veteran on appeal, the Board finds that a full 
and detailed analysis of VA's compliance with these new 
requirements is not needed, as the veteran could derive no 
potential benefit from any additional development or notice.

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran's claim to reopen was filed in May 
1994, which is well before that date, the former provisions 
of 38 C.F.R. § 3.156(a) are for application in this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

In a May 1946 rating decision, the RO initially denied the 
veteran's claim for a contusion of the spine with back pain 
on the basis that while the evidence showed treatment for a 
contusion to the spine in October 1944, no spine disorder was 
shown at the time of service discharge.  Evidence considered 
at that time consisted solely of the veteran's service 
medical records.  The veteran did not appeal this decision.

In August 1947, the RO received a VA hospitalization report 
which was construed as a claim to reopen the previously-
denied claim for service connection for a low back disorder.  
In a decision dated in December 1947, the RO determined that 
new and material evidence sufficient to reopen the veteran's 
previously-denied claim had been submitted, reopened 
("reconsidered") his claim, and granted service connection 
for myofascitis of the muscles of the back.  A disability of 
the spine, as such, was neither discussed nor was service 
connection granted.  Evidence considered at that time 
included the following:  a March 1947 from Rolfe Long, M.D., 
which indicated a diagnosis of lumbar myositis stemming from 
an inservice injury in London, England; a July 1947 VA 
medical center hospital admission note; and an August 1947 VA 
hospital summary. 

In June 1967, the RO received a statement from the veteran 
which was construed as a claim to reopen the previously-
denied claim for service connection for a lumbar spine 
disorder.  In a decision dated in September 1967, the RO 
determined that new and material evidence sufficient to 
reopen the veteran's previously-denied claim had been 
submitted, reopened his claim, but denied the claim on the 
merits.  Evidence considered at that time include a VA 
hospital report showing hospitalization from May to June 1967 
for left eye problems resulting from injuries sustained in 
April 1967 in an "auto accident," at which time he was 
hospitalized at Morrisania Hospital for treatment of a skull 
fracture, among other things.  Also considered was the report 
of a VA examination conducted in August 1967, which indicated 
a diagnosis of osteoarthritis of the lumbar spine with 
bilateral sciatica.  The Board observes that this document 
recorded the veteran's report that he had originally injured 
his back in the 1940s when he fell due to a blast concussion.  
He stated that he was hospitalized at that time, and had 
suffered from intermittent low back pain ever since.  He also 
reported that during the previous 10 years, he had also 
experienced a fairly constant radiating pain from his low 
back down to his ankles.  He also reported the April 1967 
injury, which resulted in his back pain becoming "much 
worse."  The RO determined that the more severe low back 
findings resulting from the April 1967 automobile accident 
could not be associated with the veteran's mild muscular back 
disability stemming from service, diagnosed as myofascitis, 
particularly in light of the lack of continuity of 
disability.  Therefore, the RO denied the veteran's claim for 
service connection for a lumbar spine disorder.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in September 1967.  
However, no appeal was filed within one year of notification 
of the September 1967 denial; therefore, the decision became 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (2001).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final September 1967 RO 
rating decision includes the following items:  an abstract of 
medical records from Morrisania City Hospital dated in 
December 1967; a medical statement by John D. Cahill, M.D. 
dated in April 1977; the report of a VA examination conducted 
in June 1977; the report of a VA spine examination conducted 
in April 1995; a medical statement from Dr. Cahill, undated; 
VA outpatient treatment notes dated from January 1998 to 
February 2002; private treatment records dated from September 
1968 to November 2002; a medical statement from Dr. Cahill 
dated in March 2003; two medical statements from Rolfe Long, 
M.D. dated in March 1947; and the transcript of testimony 
presented by the veteran at a hearing held before the 
undersigned in August 2004.  The Board finds that these 
records, particularly the medical opinions provided by Dr. 
Cahill, bear directly and substantially upon the specific 
matter under consideration, are neither cumulative nor 
redundant, and in connection with evidence previously 
assembled are so significant that they must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
the claim for service connection for lumbar arthritis with 
bilateral sciatica is reopened.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review of 
the merits of the veteran's claim at this time.  In Bernard 
v. Brown, 4 Vet. App. 384 (1994), the United States Court of 
Appeals for Veterans Claims (Court) held that before the 
Board can address a question that has not been decided by the 
RO, it must determine whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question, and an opportunity to address the question at 
a hearing, and, if not, whether the veteran is prejudiced 
thereby.  In the instant case, given the fully favorable 
decision of the Board, the Board finds that the veteran will 
not be prejudiced by proceeding to adjudicate these issues on 
a de novo basis.  
                         
The veteran asserts that he currently suffers from low back 
problems, to include lumbar arthritis and bilateral sciatica, 
as a result of an inservice injury sustained in 1944.  He 
states that the incident occurred when he was descending 
stairs at a Red Cross building in London, England and a bomb 
exploded nearby, causing him to fall down the stairs as a 
result of the concussion blast.  He reports that his low back 
was injured at that time, and that he was hospitalized at a 
hospital at Grosvenor Square, where he was treated with bed 
rest on a fracture board, medication, heat, and massage 
therapy.  He claims that he has had continuous trouble with 
his spine and hips ever since the time of this inservice 
injury.

A review of the veteran's service medical records reveals 
that on October 26, 1944, the veteran was treated at the U.S. 
Naval Dispensary in London, England for a contusion to the 
sacrum.  This injury was reportedly incurred when the veteran 
fell on Red Cross steps, striking his sacrum.  He complained 
of sharp pain in the back and the right groin.  Examination 
revealed tenderness over the adductors of the right thigh, 
marked tenderness over the pubic tubercle, right, and 
tenderness over the sacrum.  Treatment consisted of bed rest 
with the use of a fracture board, heat to the back, and 
codeine and aspirin.  X-rays of the lumbosacral spine taken 
on October 27, 1944 showed some slight separation of the 
symphysis pubis, but no fracture.  The veteran continued to 
improve, and on discharge on November 3, 1944, he had a full 
range of pain-free motion.

At the time of the veteran's April 1946 physical examination 
at service separation, it was noted that the veteran had 
experienced a contusion to the sacrum in October 1944.  
Examination of the veteran's spine and extremities revealed 
that the veteran's back was negative for spasm, tenderness or 
limitation of motion.  In the section reserved for a summary 
of defects, the examiner noted "back negative for spasm, 
tenderness and limited motion."  

Relevant post-service evidence includes a statement dated in 
March 1947 from Rolfe Long, M.D.  At that time, Dr. Long 
indicated that he began treating the veteran for low back 
pain in November 1946, and that this "pain dates to an 
injury received while serving in the U.S. Navy."  Dr. Long 
stated that the veteran's injury had been treated at the U.S. 
Navy Hospital in Grosvenor Square, London, England for this 
injury, and that the veteran had experienced "repeated 
episodes of low back pain" since that time, particularly 
when lifting heavy objects or picking up items quickly.  Dr. 
Long noted that the pain was severe enough to confine the 
veteran to bed for several days and incapacitated him from 
carrying on regular work.  Dr. Long noted that x-rays of the 
veteran's spine had been taken in December 1946 which were 
negative.  However, he stated that, clinically, the veteran 
showed evidence of lumbar myositis.  Dr. Long concluded by 
opining that "Inasmuch as this injury is service connected, 
I feel that this veteran has reason to put in a claim for his 
disability."

The Board observes that shortly thereafter, the veteran was 
hospitalized at a VA facility on July 3, 1947 for complaints 
of back pain, brought on by straightening up from a bent-over 
position.  The examiner noted the following medical history:

The patient's history dates back to 1944, 
when he injured his back, when he slipped 
going down a stairway and landed on the 
small part of his back.  Patient was 
brought to the hospital when this 
occurred and after having been treated by 
bedrest, fracture boards and heat 
treatments for 3-1/2 weeks he was allowed 
to be ambulant.  

The patient was trouble free until a year 
later, when upon awakening one morning, 
he noted a sharp pain in along the 
sacrum, which shot up along the spine.  
Since that time the patient has had five 
similar episodes brought on by 
straightening up from a bent-over 
position.

Following an examination, including x-rays, the examiner 
rendered a diagnosis of myofascitis - muscles of the back.

An abstract of medical records from Morrisania City Hospital 
indicates that the veteran was hospitalized at that facility 
from April 25,1967 to May 10, 1967 following an accident in 
which he was hit by an automobile, causing significant head 
trauma.  Treatment consisted of surgical repair of a frontal 
skull fracture and a nasal fracture.  No mention was made of 
any back injury in these records.

A VA hospital summary indicates that the veteran was 
hospitalized at the Bronx, New York VA Medical Center from 
May 29, 1967 to June 27, 1967 for treatment of failing left 
eye vision of 3 weeks' duration, which reportedly began 
following the treatment at Morrisania City Hospital for his 
facial injuries.  In this summary, the examiner noted that 
the veteran had refused diagnostic studies for low back pain 
and right L5-S1 radiculitis.  However, no mention of the 
source or date of onset of these complaints was given.

In April 1977, Dr. Cahill indicated that he had been treating 
the veteran on an intermittent basis since September 1968 for 
a recurrent lumbosacral sprain.  Dr. Cahill noted that the 
veteran had been hospitalized in May 1976 and had limited 
flexion of his spine with evidence of sciatic nerve 
impingement.  He concluded by opining "I believe this is a 
result of his previous injury - 1944."

A VA examination in June 1977 resulted in a diagnosis of 
myofascitis of back muscles by history and degenerative 
changes of the lumbosacral spine on x-ray.  At that time, the 
veteran's history of a back injury in 1944 in London was 
again noted.

The Board observes that Dr. Cahill has submitted several 
additional statements, including one as recently as March 
2003, opining that the veteran's current back problems, 
including the radiculopathy of his low back pain, resulted 
from the injuries he sustained in 1944.  Unfortunately, this 
physician has not responded to VA's request for a more 
detailed opinion, including a statement explaining what 
records he relied upon and whether he had reviewed the 
veteran's service medical records in forming his opinion.  

The Board also observes that several private treatment 
records and VA inpatient and outpatient treatment notes show 
current diagnoses of lumbar arthritis and sciatica, and 
consistently include the veteran's report of his injury in 
1944 as the source of his low back problems.

Following a review of the evidence, the Board finds that the 
evidence supports a determination that the veteran's current 
low back disorder, diagnosed as lumbar spine arthritis with 
bilateral sciatica, is due to the veteran's military service.  
In so finding, the Board observes that the veteran was 
treated for low back pain by Dr. Long a mere 7 months 
following his discharge from the military, at which time Dr. 
Long attributed the veteran's low back pain to his 1944 
inservice injury.  The Board also observes that the veteran 
was hospitalized the following year in July 1947 at a VA 
facility for low back problems, including pain in the sacrum 
which radiated up the spine.  The Board observes that the 
sacrum is the area of the spine that was documented to have 
been injured in service in 1944, and that the complaints of 
pain in the base of the spine with radiating pain are nearly 
identical to those that the veteran has repeatedly reported 
since that time.  

The Board acknowledges that the veteran was involved in an 
accident in April 1967, and that the August 1967 VA 
examination report created shortly thereafter constitute the 
first actual diagnosis of lumbar arthritis.  However, the 
Board observes that neither the abstract of medical records 
from Morrisania City Hospital, where the veteran was treated 
following his 1967 accident, nor the VA hospital summary 
reflecting hospitalization in May and June 1967, contain any 
indication that this accident in any way caused his lumbar 
spine arthritis.  On the contrary, the records from 
Morrisania City Hospital did not note anything related to the 
veteran's back or spine at all, despite detailed listings of 
the veteran's admission diagnoses, his chief complaints, the 
course of treatment in hospital, or the final diagnoses at 
discharge.  

The only mention of the veteran's back in the June 1967 VA 
hospital summary was a notation that the veteran refused 
diagnostic testing for his low back pain and lumbar 
radiculitis.  However, the examiner did not state that these 
complaints were related to the 1967 accident.  In fact, the 
Board observes that these same complaints of low back pain 
and radiculopathy were documented at the time of the 
veteran's VA hospitalization and treatment in July 1947, some 
20 years prior to the 1967 accident, as indicated above.

Finally, the Board has placed considerable weight upon the 
medical opinions by Dr. Cahill, who opined that the veteran's 
current disability was due to service.  The Board observes 
that the examiner offered his opinion only after a detailed 
and accurate recitation of the veteran's history, including 
the circumstances and treatment surrounding his inservice 
injury, his post-service treatment by Dr. Long from 1946 to 
1964 and by Dr. Dorato (whose records are unavailable) from 
1966 to 1967, and his own history of treating the veteran for 
back pain beginning in 1968 and lasting for more than 30 
years.  

Therefore, the Board determines that the record contains 
evidence of a traumatic low back injury in service, a current 
diagnosis of a lumbar spine disorder, and a medical nexus, or 
link, between the current disorder and the inservice injury.  
As such, service connection for lumbar spine arthritis with 
bilateral sciatica is warranted.


ORDER

Service connection for lumbar spine arthritis with bilateral 
sciatica is granted.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



